 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoerced its employees in the exercise of the rights guaranteed them by Section 7of the Act and thereby it engaged in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act4 By discharging Angel Gonzalez on October 22, 1958, because of her con-tinued union membership in and activities on behalf of the Union and by thereafterfailing or- refusing to reinstate her to her former position of employment for thesame reason the Company discriminated against her in regard to her lure and tenureof employment to discourage membership in the Union, thereby violatmg Section8(a)(3) and (1) of the Act5The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act[Recommendations omitted from publication 7Puerto Rico Glass CorporationandUnion de Molderos de laPuerto Rico Glass Corporation,Ind.,Petitioner.CaseNo.24-RC-1160January 12, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Anthony J Di Salvo, hear-ing officerThe hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmedPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins]Upon the entire record in this case, the Board finds1The Employer is engaged in commerce within the meaning ofthe Act2The labor organizations i involved claim to represent certainemployees of the Employer3A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c)x(1) and Section 2(6) and (7) of the Act.4 The Petitioner seeks to sever a unit of moldmakers and proba-tionary moldmakers from an existing production and maintenanceunit which has been represented by Intervenor since at least 1951.The Employer contends that the unit is inappropriate as the mold-makers do not constitute a craft group entitled to separate representa-tion and the Petitioner is not a craft union entitled to seek such sepa-rate representation, under theAmerwan Potashdoctrine 2In addi-tion, the Employer argues that, in view of the collective-bargaining1 Intervenor, Union de Empleados de la Industria del Oristal, Local 1970, IBL-AFL-CIO,was permitted to intervene on the basis of its having represented molders under a recentlyexpired contracta AmericanPotashandCheinwal Corporation,107 NLRB 1418426 NLRB No 11 PUERTO RICO GLASS CORPORATION103history and its integrated operations, only a production and mainte-nance unit which includes the employees in question is appropriate.The Intervenor takes no position with respect to the appropriatenessof the requested unit.The Employer is engaged in the manufacture of glass bottles andcontainers.Among its operations, the Employer maintains a moldshop which is located on the north side of the plant.There are 18moldmakers and 6 probationary moldmakers regularly assigned tothe mold shop.These employees work almost exclusively on therepair of mold sets which are used in the production of bottles andglass containers and make new parts or component parts to replacebroken or worn out parts of mold sets.' They work principally withmetal and metal working equipment.Although there is no apprenticeprogram for moldmakers, many apparently have had mechanicalvocational training prior to being employed and all employees in themold shop have been trained in the moldmakers trade after assign-ment to the mold shop. These employees are the highest paid, haveseparate supervision, and are not interchanged with other employees.The Employer concedes in its brief that "the type of work done inthe mold shopis a sortof skilled or semiskilled nature . . ." Inview of the foregoing, we find that moldmakers and probationarymoldmakers constitute a well-defined and functionally cohesive craftgroup of a type which the Board has found may be appropriate forthe purposes of collective bargaining, notwithstanding a history ofcollective bargaining on a plantwide basis.4We, however, excludefrom this voting group, mold cleaners.These employees work outsidethe mold shop cleaning molds, are not skilled, and are not yin directlineof progression in the molders' craft 5For the reasons set forth inFriden Calculating,6we further findthat the Petitioner, which was organized for thesolepurpose ofrepresenting moldmakers at the Employer's plant, is entitled to seekseveranceof the molders here involved.Accordingly, we deny the Employer's motion to dismiss and shalldirect that an election be conducted in the following voting group ofemployees at the Employer's Catano, Puerto Rico, plant:All moldmakers and probationary moldmakers in the moldmakers'shop of the Employer's plant at Catano, Puerto Rico, excluding allproduction and maintenance employees, mold cleaners, executive, ad-3 About 97 percentof the mold sets have originally been purchased from a moldmanufacturer.'Cf.Food Machinery and Chemical Corporation,101 NLRB 116;Southern StatesEquipment Corporation,113 NLRB 537, 538. For thereasons set forth inAmericanPotash and Chemical Corporation,supra,we find contraryto the Employer's contentionthat the rightof separate representation should not be denied the members of a craftgroup merely because the Employer's operations are highlyintegrated6 American Potash and Chemical Corporation,supra.^Friden Calculating Machine Co.,Inc, et at.,110 NLRB 1618. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDministrative, and professional personnel, office clerical employees,watchmen, guards, and supervisors as defined in the Act.If a majority of the employees in the voting group vote for thePetitioner, they will be taken to have indicated their desire to con-stitute a separate appropriate unit, and the Regional Director con-ducting the election directed herein is instructed to issue a certificationof representatives to the Petitioner for the unit described above, whichthe Board, under such circumstances, finds to be appropriate for thepurposes of collective bargaining. In the event, however, a majorityof the employees vote for the Intervenor, they will be taken to haveindicated their desire to remain a part of the existing unit now repre-sented by the Intervenor and the Regional Director will issue a cer-tification of results of election to such effect.'[Text of Direction of Election omitted from publication.]°Since at least 1951,the Intervenor has been the exclusive bargaining representativeof the Employer's production and maintenance employees,including the moldmakers whoare the subject of this proceedingPursuant to an agreement for Consent Election inCase No. 24-RC-64,filed on August 11, 1959,the Intervenor was certified on August 20,1959, as representative of the production and maintenance unit of Employer's employeesexcluding"allmold makers who work in the mold shop of the companypendingtheBoard's decision in 24-RC-1160."The tally of the ballots showed that even if themoldmakers had voted,their votes would not have affected the results of that election.A.& M. Karagheusian,Inc.andTextileWorkers Union ofAmerica,AFL-CIO.Case No. 10-CA-3748. January 13, 1960DECISION AND ORDEROn August 14, 1959, Trial Examiner Arnold Ordman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices as alleged.Thereafter, the Respondent filed exceptions to theIntermediate Report and supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this proceeding to a three-member panel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the ent ire record in this126 NLRB No. 14.